REEVES, Chief Judge.
The motion for costs in the above cause should be sustained. The motion to separate the petition of the several plaintiffs into separate counts should be denied. Paragraph (b) of Rule 10, Federal Rules of Civil Procedure, 28 U.S.C.A., provides for separate statements where each claim is “founded upon a separate transaction or occurrence * * In this case the several plaintiffs plead the identical occurrence at the same time. The prayer supports the claim of each plaintiff and for that reason there is no confusion. The motion to separate, therefore, should be overruled, and it will be so ordered.